UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i8cr0728 (DLC)

UNITED STATES OF AMERICA,

 

ROBERT CAPOFARI,

Defendant.

 

 

DENESE COTE, District Judge:

IT TS HEREBY ORDERED that the United States Probation
Office shall prepare a PreSentence Investigation Report.
Counsel for defendant shall arrange to have the defendant
interviewed by the Probation Department within two weeks of this
Order.

IT IS HEREBY ORDERED that sentencing is scheduled for
July 10, 2020 at 11:00 a.m. in Courtroom 18B, 500 Pearl Street.

IT IS FURTHER ORDERED that the Government’s submission
regarding sentence shall be due June 25 and the defendant’s
submission shall be due July 2. Counsel shail provide one (1)
courtesy copy of their submissions to the Court by mail or
delivery to the U.S. Courthouse, 500 Pearl Street, New York, NY.

Dated: New York, New York
April 3, 2020

fle be

VIDENISE COTE
United States District Judge

 
